The judgment held by defendant in error has heretofore been adjudged by this Court to be a good and valid judgment against the Cocoa-Rockledge Drainage District for the amount recovered.
The mandamus proceedings brought up for review on this record and this writ of error have been examined and appear to be in accordance with the rules of law heretofore decided by this Court. State, ex rel. Vans Agnew, v. Johnson, 112 Fla. 7,150 Sou. Rep. 111; State, ex rel. Vans Agnew, v. Davidson, 115 Fla. 772,156 Sou. Rep. 7.
The respondent district having been granted the power of taxation (limited though it may be as has been held in our prior decisions) is responsible for the exercise of that power to provide for the payment of its lawful obligations. Mandamus is the proper remedy to compel the exercise of such power of special taxation as it exists, to the extent that it may be lawfully exercised, for the purpose of paying judgments against the district.
The prior mandamus proceeding considered in State, ex rel. Van Agnew, v. Johnson, supra, was not a bar to the present proceedings because the command of the writ in this case is materially different and is in conformity to the modification of the prior judgment of the Circuit Court which, as modified, was affirmed by the Supreme Court. *Page 536 
No error has been found in any of the proceedings in this case, so the judgment of the Circuit Court is affirmed.
Affirmed.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur in the opinion and judgment.